[Cite as State ex rel. Ames v. Portage Cty. Bd. of Commrs., 2017-Ohio-504.]


                                    IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                     PORTAGE COUNTY, OHIO


STATE OF OHIO ex rel. BRIAN M. AMES,                     :           MEMORANDUM OPINION

                 Relator-Appellant,                      :
                                                                     CASE NO. 2016-P-0058
        - vs -                                           :

PORTAGE COUNTY BOARD OF                                  :
COMMISSIONERS, et al.,
                                                         :
                 Respondents-Appellees.


Civil Appeal from the Portage County Court of Common Pleas, Case No. 2016 CV
00067.

Judgment: Appeal dismissed.


Brian M. Ames, pro se, 2632 Ranfield Road, Mogadore, OH 44260 (Relator-Appellant).

Victor V. Vigluicci, Portage County Prosecutor, and Timothy J. Piero, Assistant
Prosecutor, 241 South Chestnut Street, Ravenna, OH 44266 (For Respondents-
Appellees).



TIMOTHY P. CANNON, J.

        {¶1}     On September 15, 2016, appellant, Brian M. Ames, filed a pro se notice of

appeal from an entry of the Portage County Court of Common Pleas.

        {¶2}     The record reveals that appellant filed his original complaint on January

28, 2016, alleging fifteen violations of the Open Meetings Act. Appellant then filed an

amended complaint and added 25 additional counts of Open Meetings Act violations.

Appellees, the Portage County Board of Commissioners, Maureen T. Frederick,
Kathleen Chandler, and Vickie A. Kline, filed a motion to strike the amended complaint.

In a September 12, 2016 judgment entry, the trial court struck the amended complaint

and ordered the case to proceed on the original complaint.

       {¶3}   In an entry dated October 24, 2016, this court ordered appellant to show

cause why this appeal should not be dismissed for lack of a final appealable order.

Appellant filed a brief in support of jurisdiction and argued that granting appellees’

motion to strike appellant’s amended complaint is a final order because it “affects a

substantial, statutory, enforceable right in each of seven actions and in effect

determines the action and prevents a judgment.” Appellees filed a brief in opposition to

jurisdiction and claimed that the instant appeal should be dismissed for lack of

jurisdiction because the trial court has yet to render a decision on the original complaint.

       {¶4}   Under Section 3(B)(2), Article IV of the Ohio Constitution, a judgment of a

trial court can be immediately reviewed by an appellate court only if it constitutes a “final

order” in the action. Germ v. Fuerst, 11th Dist. Lake No. 2003-L-116, 2003-Ohio-6241,

¶ 3.   If a lower court’s order is not final, then an appellate court does not have

jurisdiction to review the matter, and the matter must be dismissed. Gen. Acc. Ins. Co.

v. Ins. Co. of N. Am., 44 Ohio St.3d 17, 20 (1989). R.C. 2505.02(B) defines a “final

order” and sets forth seven categories of appealable judgments.

       {¶5}   R.C. 2505.02(B) states that:

       {¶6}   “An order is a final order that may be reviewed, affirmed, modified, or

reversed, with or without retrial, when it is one of the following:

       {¶7}   “(1) An order that affects a substantial right in an action that in effect

determines the action and prevents a judgment;




                                              2
       {¶8}   “(2) An order that affects a substantial right made in a special proceeding

or upon a summary application in an action after judgment;

       {¶9}   “(3) An order that vacates or sets aside a judgment or grants a new trial;

       {¶10} “(4) An order that grants or denies a provisional remedy and to which both

of the following apply:

       {¶11} “(a) The order in effect determines the action with respect to the

provisional remedy and prevents a judgment in the action in favor of the appealing party

with respect to the provisional remedy.

       {¶12} “(b) The appealing party would not be afforded a meaningful or effective

remedy by an appeal following final judgment as to all proceedings, issues, claims, and

parties in the action.

       {¶13} “(5) An order that determines that an action may or may not be maintained

as a class action;

       {¶14} “(6) An order determining the constitutionality of any changes to the

Revised Code * * *;

       {¶15} “(7) An order in an appropriation proceeding * * *.”

       {¶16} Here, appellant is attempting to appeal the striking of his amended

complaint.    The trial court’s entry does not fit within any of the categories of R.C.

2505.02. Courts have held that an order striking a pleading is not a final appealable

order. Summit Mgt. Services, Inc. v. Andrews, 9th Dist. Summit No. 25515, 2011-Ohio-

2013, at ¶ 7; Slanco v. Vindicator Printing Co., 14 Ohio App.3d 326, 327 (1984).




                                            3
      {¶17} Based upon the foregoing analysis, the judgment of the trial court is not a

final appealable order. Thus, this court is without jurisdiction to consider this appeal,

and this appeal is hereby, sua sponte, dismissed for lack of a final appealable order.

      {¶18} Appeal dismissed.



DIANE V. GRENDELL, J.,

THOMAS R. WRIGHT, J.,

concur.




                                            4